Citation Nr: 1707491	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to a compensable initial rating for a ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	Larry Stokes, agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1986 to March 1996, and from May 1999 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In May 2015, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

During the pendency of this appeal, the Veteran has submitted a new VA Form 21-22a, Appointment of Individual as Claimant's Representative, which was received by VA in June 2016.  This new representative is noted on the first page of this decision.  

These issues were originally presented to the Board in August 2015, at which time they were remanded for additional development.  The required development has been completed to the extent possible and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A current low back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of a low back disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

3.  The Veteran's residuals of a ganglion cyst of the right wrist are characterized by dorsiflexion of greater than 15 degrees and plantar flexion not limited in line with the forearm.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbosacral spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for a compensable initial rating for residuals of a ganglion cyst of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 5215, 4.118, Diagnostic Code 7819 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a May 2010 letter which informed her of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board notes that additional development, including a VA medical examination, was ordered within the August 2015 Board remand.  While the Veteran was scheduled for a VA examination in March 2016, she did not report for examination and has provided no explanation for her absence.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of claimants to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's cooperation with VA's attempts to provide her with more recent examinations, her claims will be decided on the evidence of record.  

The Veteran was afforded a hearing before a Veterans Law Judge in May 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection for a Low Back Disorder

The Veteran seeks service connection for a low back disorder.  She asserts in her written statements and hearing testimony that she first began experiencing symptoms of a low back disorder in service, and such symptoms have continued since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current lumbosacral spine disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of arthritis of the lumbosacral spine were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

Service medical treatment records reflect several episodes of low back pain during service.  In July 1990, the Veteran reported low back pain beginning in June 1990 following a motor vehicle accident.  Her pain was described as dull and intermittent; neurological symptoms such as loss of strength or sensory deficits were denied, however.  She was given medication for her pain and told to return as needed.  

In August 1991 the Veteran again reported low back pain following another motor vehicle accident.  She was diagnosed with back pain and was referred for an orthopedic consultation.  On consultation later that month, she had limitation of flexion and extension with back spasms and tenderness of the low back region.  X-rays of the low back were negative for fracture, dislocation, or soft tissue calcification.  Joint spaces were well-maintained.  She was diagnosed with a lumbosacral strain and referred to physical therapy.   

Next, in February 2001, the Veteran again reported low back pain.  Back spasms were diagnosed and medication was prescribed for pain.  In March 2009, the Veteran reported "a spot on the low back" which bothered her following sit-ups.  Additional symptoms included redness and tenderness of the skin, improved with padding at the site during sit-ups.  On physical examination, no musculoskeletal or neurological impairment of the low back was noted.  The Veteran's complaints were attributed to friction of the skin during sit-ups, and she was advised to continue using padding at the site during physical training.  Finally, in January 2010, the Veteran again reported low back pain, and was diagnosed with back spasms.  No further treatment for your back found in the service medical treatment record, and a service separation examination is not of record.  

Prior to her final service separation in July 2010, the Veteran was afforded a VA examination in June 2010.  At that time, she had full range of motion without pain of the thoracolumbar spine.  There was no evidence of radiating pain on movement, muscle spasms or tenderness to palpation.  The Veteran was also without guarding of movement or weakness, and muscle tone and musculature were normal.  Bilateral negative straight leg raising tests and Lasegue's sign were negative.  X-rays of the lumbosacral spine revealed no acute fracture or anterior subluxation.  The examining VA physician stated a current diagnosis of a disability of the lumbosacral spine was not warranted, as there was no pathology to render a diagnosis.  

Thus, while the Veteran may have initially experienced pain of the low back on several occasions during service, as she asserts, any pain was of short duration and was not chronic in nature, so did not manifest in the form of chronic residuals.  Specifically, the Veteran was without any objective findings of the low back or lumbosacral spine on VA examination in June 2010, while still on active duty service, and X-rays of the lumbosacral spine were likewise within normal limits.  A current or chronic disorder of the low back was not diagnosed at that time.  

The first post-service diagnosis of a low back disorder dates to 2011.  Treatment reports from the Portsmouth Naval Medical Center from 2011 show complaints of back pain after doing yard work.  The diagnosis was of overexertion.  Another VA examination was afforded the Veteran in January 2013, at which time she had normal range of motion without painful or limited motion or tenderness.  All diagnostic testing, including X-rays were normal.  The examiner did not find any pathology to support a diagnosis of a chronic disability of the thoracolumbar spine.  

Based on this evidence, the Board must conclude that while the Veteran was subsequently diagnosed with a post-service low back disorder, overexertion in 2011, this was unrelated to service, as it was not noted in service and was attributed to yard work she did in the recent past.  In the absence of any nexus between the Veteran's in-service diagnoses of a lumbosacral strain and back spasms and a current diagnosis of overexertion, service connection for a low back disorder must be denied.  The Board again notes that the Veteran failed to report for a VA examination in April 2016; thus, any evidence that might have been generated by that examination cannot be considered at this time.  

Finally, the Veteran, in her written and oral testimony, has alleged her current spinal disabilities had their onset in service, or are the result of in-service diseases or injuries.  As laypersons, however, she is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated she is reporting the conclusions as told to her by a competent expert, and her lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Service connection for a low back disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303.

Increased Rating of a Ganglion Cyst of the Right Wrist

The Veteran seeks a compensable initial rating for her residuals of a ganglion cyst of the right wrist.  She has been awarded a noncompensable initial rating for this disability, effective from August 1, 2010.  She contends this disability results in pain and weakness of the right wrist, and a compensable rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Ganglion cysts are not specifically listed under the rating schedule.  When rating a condition not listed under the rating schedule, a closely related disease or injury may be used.  38 C.F.R. § 4.20.  This disability is currently rated under Diagnostic Codes 5215-7819.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7819, for benign skin neoplasms, provides for evaluation based on impairment of the affected region of the body, if not the face, head, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7819.  

Diagnostic Code 5215, for the limitation of motion of the wrist, provides a 10 percent disability rating for both the major or minor wrist for either dorsiflexion of less than 15 degrees, or palmar flexion limited in line with the forearm.  10 percent is the maximum schedular rating under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

More recently, the Court found that under 38 C.F.R. § 4.59 , a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  To date, the Veteran has not been afforded a VA examination that includes such testing.  Nevertheless, given the Veteran's prior failure to report for examination without explanation, as discussed above, the Board concludes another remand for examination would only result in needless delay in adjudication of her claim.  Thus, her claim will be considered based on the evidence of record.  

The Board also notes that in an April 2016 rating decision, the Veteran was denied service connection for carpal tunnel syndrome and tenosynovitis of the right wrist.  To date, the Veteran has not appealed this decision.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the extent possible as indicated by the medical evidence of record, the Board will consider only that degree of disability resulting from the Veteran's service-connected residuals of a ganglion cyst in adjudicating this appeal.  

In the present case, after considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable initial rating for residuals of a ganglion cyst of the right wrist.  Specifically, the Veteran's ganglion cyst has not resulted in limitation of motion to a compensable degree.  

The Veteran was afforded an orthopedic examination of the right wrist in June 2010.  She reported pain of the right wrist, especially with use.  She treated these with a wrist splint and medication.  On objective examination, she had dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  A June 2010 X-ray of the right wrist was negative for fracture, dislocation, or other bony abnormalities.  

The Veteran sought private treatment in May 2011, at which time she reported pain of the right hand and wrist.  On range of motion testing, she had dorsiflexion to 60 degrees and palmar flexion to 45 degrees for the right wrist.  No additional limitation of motion was noted to result from such factors as pain, weakness, fatigue, lack of endurance, or incoordination.  

On VA examination in January 2013, the Veteran again reported pain of the right wrist.  She had dorsiflexion to 70 degrees and palmar flexion to 80 degrees for the right wrist.  No additional limitation of motion was noted to result from such factors as pain, weakness, fatigue, lack of endurance, or incoordination.  

The Veteran underwent treatment at a service medical facility in 2015-16, at which time she again reported right wrist pain.  X-rays of the right wrist were negative for fracture, subluxation, or dislocation.  No degenerative changes or soft tissue swelling were observed.  The final impression was of radial styloid tenosynovitis.  

Overall, the preponderance of the evidence indicates that limitation of motion of the right wrist to a compensable degree has not been established.  The Veteran's right wrist has displayed neither dorsiflexion limited to 15 degrees nor palmar flexion limited in line with the forearm.  As such, a compensable rating is not warranted.  Additionally, she is not show to have limitation of motion to a compensable degree on either active or passive range of motion due to such factors as pain, weakness, lack of endurance, or incoordination.  Finally, because the Veteran has had a similar level of impairment during the entirety of this appeal, a staged rating is not warranted at this time.  

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, reported symptoms of the service-connected residuals of a ganglion cyst of the right wrist, pain and limitation of motion, have been contemplated by the schedular criteria.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected disability at issue; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, however, the evidence does not suggest the Veteran's various service-connected disabilities result in an exceptional level of impairment not captured by the schedular evaluations.  

In conclusion, the Board finds the preponderance of the evidence to be against a compensable initial rating for residuals of a ganglion cyst of the right wrist.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder is denied.  

A compensable initial rating for residuals of a ganglion cyst of the right wrist is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


